UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-7444


NATHANIEL DANTE RICE,

                Plaintiff - Appellant,

          v.

UNITED STATES OF AMERICA; DAYMON BYRD, Senior Officer;
OFFICER   HIGHLANDER;   OFFICER   QUINN; OFFICER   SINGLETON;
OFFICER   O’BRYANT;   OFFICER   MCHENRY; LIEUTENANT   VARGAS;
LIEUTENANT WRIGHT; LIEUTENANT CRADDOCK; LIEUTENANT MURPHY;
LIEUTENANT GERALD; UNIT MANAGER CAMACHO; ASSOCIATE WARDEN
HISCOCKS; COUNSELOR HOPKINS; COUNSEL LASSITER; COUNSELOR
DAUGHETY; COUNSEL BROOKS; PA DERRY; PA LECURIE; PA/OFFICER
CANADA; NURSE CARTER; OFFICER TORRES; OFFICER KELLER;
OFFICER ROCK; OFFICER MCGEE; OFFICER GOOLSBY; OFFICER
ANDERSONMIC; OFFICER SMITHWILL; OFFICER NEWSOME; OFFICER
SANFORD; OFFICER STATEN; OFFICER ARIAS; OFFICER GLASS;
OFFICER KLUX; OFFICER PERRY; OFFICER BULLOCK; OFFICER WOODS;
OFFICER FANUEF; MID-ATLANTIC REMEDY COORDINATOR; CENTRAL
OFFICE COORDINATOR; ADMINISTRATOR COORDINATOR, at Butner FCI
2; ADMINISTRATOR COORDINATOR, at Talladega FCI; HEALTH
SERVICES    ADMINISTRATOR;     ASSISTANT   HEALTH    SERVICES
ADMINISTRATOR KILPATRICK; REGIONAL DIRECTOR, in official
capacity; GENERAL COUNSEL, in official capacity; DIRECTOR OF
BUREAU OF PRISONS, in official capacity; FEDERAL BUREAU OF
PRISONS,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:11-ct-03218-BO)


Submitted:   December 19, 2013            Decided:   December 24, 2013
Before SHEDD, DAVIS, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Nathaniel Dante Rice, Appellant Pro Se.    Christina Ann Kelley,
BUREAU OF PRISONS, Butner, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

              Nathaniel    Dante    Rice       seeks    to   appeal   the    district

court’s order granting his motions to amend his complaint, but

dismissing the amended complaints except as to one claim.                           This

court   may    exercise    jurisdiction          only   over     final    orders,    28

U.S.C. § 1291 (2006), and certain interlocutory and collateral

orders, 28 U.S.C. § 1292 (2006); Fed. R. Civ. P. 54(b); Cohen v.

Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949).                           The

order Rice seeks to appeal is neither a final order nor an

appealable interlocutory or collateral order.                      Accordingly, we

dismiss the appeal for lack of jurisdiction.                      We dispense with

oral    argument    because      the     facts    and    legal    contentions       are

adequately     presented    in     the    materials      before    this     court    and

argument would not aid the decisional process.



                                                                            DISMISSED




                                           3